UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5123


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOC HUU BUI, a/k/a Lance Bui,

                Defendant - Appellant.



                            No. 11-5124


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NGHI HUU BUI, a/k/a Anthony Bui,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:10-cr-00205-FL-1; 5:10-cr-00205-FL-2)


Submitted:   July 3, 2012                 Decided:   July 12, 2012


Before GREGORY, SHEDD, and WYNN, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North
Carolina; G. Ryan Willis, WILLIS & JOHNSON, PLLC, Raleigh, North
Carolina, for Appellants.     Jennifer P. May-Parker, Assistant
United States Attorney, Kristine L. Fritz, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Loc Huu Bui and Nghi Huu Bui pled guilty, pursuant to

written plea agreements, to conspiracy to commit bank fraud, in

violation    of   18   U.S.C.    §§    1349,   1344   (2006),   and    aggravated

identity theft, in violation of 18 U.S.C. § 1028A (2006).                     They

now seek to appeal their convictions and sentences, arguing the

district court violated Fed. R. Crim. P. 11(c)(5) at sentencing

and incorrectly calculated their Guidelines range, thus imposing

procedurally unreasonable sentences.              The Government has moved

to dismiss the appeals as barred by the Buis’ waivers of the

right to appeal included in their plea agreements.

             Upon review of the plea agreements and the transcript

of the Rule 11 hearing, we conclude that the Buis knowingly and

voluntarily waived their rights to appeal their sentences and

that, to the extent they question the reasonableness of their

sentences on appeal, those challenges fall squarely within the

scope   of    their    waivers    of    appellate     rights.     We    are   not

persuaded by the Buis’ argument that their plea agreements are

no longer effective, as the provision they claim the Government

breached does not contain an agreed-upon sentence within the

meaning of Fed. R. Crim. P. 11(c)(1)(C).                See United States v.

Lewis, 633 F.3d 262, 270-71 (4th Cir. 2011) (noting that the

critical plea agreement provision was “drawn in mandatory and

plain terms” indicating a promise).              Accordingly, we grant the

                                         3
Government’s motion to dismiss in part and dismiss the Buis’

appeal of their sentences.

           Next, the Buis argue that the district court plainly

erred   when   it   failed   to   follow   Rule   11(c)(5)   at   sentencing.

Because Rule 11(c)(5) was not applicable to the plea agreements,

we conclude the district court did not err.                  Accordingly, we

affirm the Buis’ convictions.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                      4